Citation Nr: 1432605	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for a right shoulder strain.

3.  Entitlement to service connection for a right hand condition, to include numbness, tingling and cramping, as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1989 to November 1989, May 2003 to February 2004, and October 2005 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for a sinus and right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches are not shown to be etiologically related to any disease, injury or incident in service. 

2. The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War and is in receipt of the Combat Infantryman Badge.

3. The Veteran has presented credible complaints of chronic numbness, tingling and cramping of the right hand which first manifest during active service in Southwest Asia that is not attributable to a known clinical diagnosis.





CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a chronic disability resulting from an undiagnosed illness manifested by right hand numbness, tingling and cramping have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(b) (West 2002); 38 C.F.R. §§ 3.2, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in November 2007 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations in February 2008 and July 2009.  The July 2009 examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering opinions.  The examiner provided a rationale for the opinions offered.  Therefore, the Board finds that the July 2009 examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Headaches

Here, the record reflects competent and credible evidence of a current disability - namely tension headaches.  In regard to whether the Veteran had tension headaches in service, the Veteran has contended that he experienced headaches after he was exposed to an improvised explosive device (IED) blast.  He also submitted statements from his fellow soldiers who witnessed the Veteran outside of his vehicle when an IED detonated nearly 40 yards away from him.  They also stated that they witnessed Veteran avoid sunlight and take aspirin to treat his headaches after the IED blast.  However, there are no service treatment records to corroborate any treatment following an IED explosion.  The Board observes the Veteran has been awarded the Combat Infantryman Badge.  In the case of a Veteran who engaged in combat in active service VA shall accept satisfactory lay evidence as sufficient proof of in-service occurrence or aggravation if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the Board finds there is evidence of an in-service incurrence of headaches.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's headaches are not related to service.

The Veteran was afforded a VA examination in February 2008 where the examiner diagnosed the Veteran with "headaches, etiology uncertain, ? tension."  She noted the Veteran's service history, including exposure to the IED blast.  No further medical opinion was provided.

The Veteran was afforded another VA examination by the same examiner in July 2009 where she diagnosed the Veteran with tension headaches and opined that his headaches are not caused by or related to service, including the Veteran's exposure to an IED blast.  She reasoned that the Veteran claimed that he had a headache later in the day after the blast, but specifically denied having any headaches on his Post-Deployment Health Assessments (PDHAs) and at his 2007 primary care visits.  The Veteran also had a negative screen for traumatic brain injury (TBI) in December 2007.  

The Veteran testified that he experienced "real bad headaches" a couple of months following exposure to IED blast.  See Decision Review Officer (DRO) Hearing Transcript, pp. 7-8.  He testified that previous to the IED blast he would only experience occasional minor headaches.  After his Iraq deployment, the Veteran testified that he would experience headaches 2 to 3 times a month for the first couple of months back, then daily for a month and a half, and now 1 to 3 times a month.  He admitted that he did not know if the IED blast was the reason he started to experience headaches.

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that the Veteran is competent to report headache symptoms.  However, the Board finds the Veteran's contention that he has had headaches since service not credible.  As pointed out by the July 2009 VA examiner, the Veteran did not mention headaches on his July 2007 Post-Deployment Health Assessment (PDHA), but did mention other ailments which he claims to have occurred during deployment.  Further, the Veteran was treated by VA for other ailments in the months following separation and did not mention headaches.  

The Board finds the July 2009 VA examiner's opinion more probative than the Veteran statements.  The examiner considered the Veteran's medical history - both service and post-service - and gave a well-reasoned opinion after conducting a thorough examination.  The Board finds the February 2008 VA examination report to be of little probative value.  The examiner appears to have provided a preliminary opinion of the Veteran's conditions and provided conclusive medical opinion in the July 2009 report.  Further, because this disorder has a clear diagnosis - tension headaches - consideration under 38 C.F.R. § 3.317 for an undiagnosed illness or chronic multisymptom illness is not applicable.

In sum, while the record shows that the Veteran complained of headaches in service following an IED blast, and has had headaches post service, the preponderance of the evidence is against a finding that the current headaches are related to the headaches complained of in service or to any injury therein.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for (tension) headaches must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand Condition

The Veteran has claimed service connection for a right hand condition.  Though not specifically claimed by the Veteran, the Board observes an analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  In addition, symptoms of muscle and joint pain as well as neurological signs are specifically listed as manifestations of an undiagnosed illness capable of service connection.  38 C.F.R. § 3.317(b). 

VA is authorized to pay compensation to any Persian Gulf Veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2002). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a Veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2013). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b). Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

Initially, the Board observes the Veteran qualifies as a Persian Gulf Veteran.  The Veteran's DD-214 form notes that he served in Iraq from May 2005 to August 2007.  Iraq is a country within the area defined as the Southwest Asia theater of operations. See 38 C.F.R. § 3.317(e)(2).  Further, he served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.2.

Regarding claimed symptomatology, the Veteran has reported a consistent history of numbness, tingling and cramping of the right hand which began during service in Iraq.  See July 2007 PDHA.  Results of a June 2009 VA x-ray revealed negative findings with regards to a right hand disability.  At a July 2009 VA examination, the examiner noted, "bilateral hand pain, no other diagnosis can be made with normal x-rays and negative clinical exam."  The Board notes that although there are a couple of references to degenerative joint disease (DJD) of the hands in the Veteran's VA outpatient treatment "problem list" notes, there are no accompanying MRI or x-rays which show that the Veteran indeed has a diagnosis of DJD of the hands.  

The Board concludes that the Veteran's competent and credible reports of chronic numbness, tingling and cramping of the right hand constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran has consistently stated that his chronic numbness, tingling and cramping of the right hand began while on active duty in Iraq.  See October 2008 DRO Hearing Transcript, pp. 9-10, Lay Statements from the Veteran, SSG Burke, SGTs Brenke, Heer and Schwedinger.  With regard to in-service numbness, tingling and cramping of the right hand, the Board observes the Veteran has been awarded the Combat Infantryman Badge.  In the case of a Veteran who engaged in combat in active service VA shall accept satisfactory lay evidence as sufficient proof of in-service occurrence or aggravation if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran also indicated on his July 2007 Post-Deployment Health Assessment that he experienced numbness and tingling of the right hand while deployed.  Therefore, the manifestation of numbness, tingling and cramping of the right hand while on active duty in Southwest Asia is presumed under the provisions of 38 U.S.C.A. § 1154(b).

In light of a finding that the Veteran's numbness, tingling and cramping of the right hand manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current right hand condition has become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).

In sum, the Veteran qualifies as a Persian Gulf Veteran and has presented with chronic numbness, tingling and cramping of the right hand that is not attributable to a known clinical diagnosis.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia theater of operations.  Therefore, service connection for symptoms of chronic numbness, tingling and cramping of the right hand is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.


ORDER

Service connection for headaches is denied. 

Service connection for a chronic disability resulting from an undiagnosed illness manifested by numbness, tingling and cramping of the right hand is granted.


REMAND

The July 2009 VA examiner opined that the Veteran's sinus condition was not caused by or a result of military service in Iraq.  She reasoned that the Veteran's PDHAs were negative for nose/sinus issues and that there was no treatment for the same while on active duty.  She also noted that the Veteran had a normal nose examination in 2007 and no mention of sinus issues on his initial visits to the VA in 2007.  However, a November 2007 VA outpatient treatment note indicated that the Veteran declined to take Piroxicam because he was treating a sinus cold with over the counter medications.  

The Veteran has consistently contended that he had constant sinus problems during service and self medicated with over the counter medicines sent to him by his wife.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the November 2007 VA outpatient treatment note shows that the Veteran had sinus problems shortly after his discharge from service in August 2007.  As the examiner's opinion was based on an inaccurate factual basis, the Board finds it to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (1997).  Therefore, the Board remands the matter for an addendum medical opinion.  

Next, the July 2009 VA examiner opined that the Veteran's right shoulder "was less likely as not permanently aggravated by military service."  There are treatment records which indicate that the Veteran injured his right shoulder in 2002 (not on active duty) and was treated with physical therapy.  The Veteran's DD-214 indicates that the Veteran was ordered to active duty from August 1989 to November 1989, May 2003 to February 2004 and October 2005 to August 2007 (Operation Iraqi Freedom).  The Veteran claims his shoulder was aggravated during his deployment for Operation Iraqi Freedom.  See DRO Hearing Transcript, October 2008, pp. 2-5.  There is no entrance examination of record for this period of active duty.  However, there is a pre-deployment health assessment in October 2005 which indicates no referrals for any issues and that the Veteran was "deployable." 

There was no right shoulder disability noted at the pre-deployment examination; therefore, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's right shoulder disability pre-existed service and whether it is clear and unmistakable that any such disorder was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

Lastly, the most recent VA treatment records associated with the case file are dated February 2012.  As it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all pertinent VA medical records dating from February 2012 (i.e., those relating to the sinus and shoulder disabilities).  

2.  Then, obtain an addendum opinion from the July 2009 VA examiner (or, if she is unavailable, an appropriate medical professional).  The claims file must be made available to, and reviewed by, the examiner.  The examiner also should provide medical opinions that address the following:

Right Shoulder Strain

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a right shoulder injury or disease pre-existed active service.  Please provide a complete explanation for the opinion.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing right shoulder injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

(c)  If not, the examiner must opine as to whether any current right shoulder disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is directed to the July 2007 Post Mobilization Health Assessment where the Veteran complained of shoulder pain while wearing individual body armor.  

Sinus Condition

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current allergic rhinitis is related to his third period of active 
service (October 2005 to August 2007) in Iraq.  Please provide a complete explanation for the opinion.

The examiner should acknowledge and discuss the lay statements from the Veteran and other individuals of record as to onset of sinus condition during service, his self-treatment and continuity of symptomatology since service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The examiner's attention is also directed to the November 2007 VA outpatient treatment record which shows that the Veteran declined to take Piroxicam because he was treating a sinus cold with over the counter medication.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


